         Case 9:21-bk-10269-DS           Doc 1-2 Filed 03/19/21 Entered 03/19/21 16:15:49                             Desc
                                         Case Com Def Notice Page 1 of 1
                                        United States Bankruptcy Court
                                         Central District of California
In re:                                                            CHAPTER NO.:   11
Larada Sciences, Inc.
dba Lice Clinics of America                                       CASE NO.:   9:21−bk−10269−DS

                               CASE COMMENCEMENT DEFICIENCY NOTICE
To Debtor and Debtor's Attorney of Record,
YOUR CASE MAY BE DISMISSED IF YOU FAIL TO CURE THE FOLLOWING DEFICIENCIES:

A. You must cure the following within 14 days from filing of your petition:

     Corporate Ownership Statement as specified by LBR 1007−4
     Disclosure of Compensation of Attorney for Debtor (Official Form 2030). [11 U.S.C. § 329; FRBP 2016(b)]
B. If you are a Small Business Debtor under a Subchapter V in a Chapter 11 case, within 7 days after the date of the filing of the
petition, you must file the most recent:
1.   Balance sheet
2.   Statement of operations
3.   Cash−flow statement
4.   Federal tax return
OR
5. Statement made under penalty of perjury that no balance sheet, statement of operations, or cash−flow statement has been
prepared and no Federal tax return has been filed. [11 U.S.C.§1116]

The Revised Official Bankruptcy Forms are mandatory and are available at www.cacb.uscourts.gov/forms




For all items above that are not electronically filed, you must file the original and the following number of copies in accordance
with Local Bankruptcy Rules 1002−1(c) and 5005−2, and Court Manual, section 2.5(a)(2).

                Chapter 11      Original and 2 Copies. 1 copy marked as "Judge's Copy."

Please return the original or copy of this form with all required items to the following location:

                 1415 State Street, Santa Barbara, CA 93101−2511
If you have any questions, please contact the Court's Call Center at the toll free number (855) 460−9641.




Dated: March 19, 2021                                                         For the Court
                                                                              Kathleen J. Campbell
                                                                              Clerk of Court
(Form ccdn − Rev 02/2020)                                                                                                        1/
